Citation Nr: 1032171	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2009, the Board denied service connection for hearing 
loss and tinnitus.  The Veteran appealed.  The Veteran's 
representative argued, and the Secretary of the VA conceded, that 
the VA had failed to adequately develop the Veteran's claims by 
not providing the Veteran with a VA examination.  A March 2010 
Court Order, pursuant to a Joint Motion, vacated that decision 
and remanded the claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Veteran has filed a claim for service connection for hearing 
loss and tinnitus.  All necessary development of the claims has 
not been accomplished so the claims are remanded for further 
development including a VA audiological evaluation, a VA medical 
examination, and a VA nexus opinion.

VA must provide a medical examination in a service-connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In this case, the only available service medical record is the 
Veteran's April 1955 separation examination.  That examination 
indicates a result of 15/15 on a spoken voice hearing testing and 
no abnormalities with the Veteran's sinuses, ears, or drums.  As 
that examination does not include much information specific to 
the Veteran, it does not provide a highly reliable summary of his 
medical condition or treatment during service.

VA has a duty to assist him by obtaining all relevant evidence in 
support of his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  When, as here, service records 
are lost or missing, VA has a heightened obligation to satisfy 
this duty to assist and to consider the potential applicability 
of resolving reasonable doubt in favor of the claimant, and 
o explain the reasons and bases for its decision concerning his 
claims.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. 
Brown, 9 Vet. App. 46 (1996); Cuevas v. Principi, 3 Vet. App. 542 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In light of the heightened duty to assist, the absence of records 
of treatment for the Veteran's claimed disorders during service 
should not be used as evidence against his claims.  The fact that 
the scant service records do not mention his claimed disorders is 
of little probative value.  Additionally, his lay evidence of 
injuries or diseases in service, as the only available evidence, 
must be given greater consideration than it perhaps would if the 
Board had the benefit of all of his service records for 
consideration.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (lay evidence is potentially competent to support presence 
of disability, including during service, even where not 
corroborated by contemporaneous medical evidence).

Here, the Veteran has reported extensive exposure to loud noise 
in service and difficulty hearing and tinnitus since service.

The Veteran's post-service treatment records from C.G.S., M.D. 
indicate sensorineural hearing loss which is believed to be a 
presbycusis, or age-related condition, and conductive hearing 
loss with a scarred tympanic membrane on the right and a 
perforated tympanic membrane on the left.  The etiology of the 
conductive hearing loss is not reported although a history of 
chronic sinusitis is included in a March 2003 record.  The 
records do not indicate any reports of ringing in the ears but 
the Veteran reported slight and infrequent dizziness.

Based on the current diagnoses, the Veteran's lay statements of 
ongoing symptoms, and largely incomplete service records, the 
claim is remanded for an audiological examination, a medical 
examination, and nexus opinions to determine the etiology of the 
Veteran's conditions.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for an 
audiological evaluation and an otological 
examination with a medical examiner.  The 
examiner must review the claims file and 
must note that review in the report.  The 
examiner should determine the etiology of 
his sensorineural and conductive hearing 
loss and if tinnitus is diagnosed also 
determine whether it is related to service.  
The term "as likely as not" means at least 
50 percent probability.  It does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  
Because the Veteran's service records are 
mostly unavailable, the examiner must 
consider, and may base an opinion on, the 
Veteran's reports of relevant complaints or 
medical treatment in service without need 
for independent verification in the medical 
record.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007). 

a)  The examiner should opine as to 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any sensorineural 
hearing loss, conductive hearing loss, 
or tinnitus initially manifested 
during military service from June 1953 
to April 1955.

b)  The examiner should opine as to 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any sensorineural 
hearing loss, conductive hearing loss, 
or tinnitus manifested after service 
but is related to excessive noise 
exposure in service.

c)  The examiner should opine as to 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any sensorineural 
hearing loss, conductive hearing loss, 
or tinnitus manifested after service 
but is related to a disease or injury 
of the ear in service.

2.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

